i 1TH COURT OF APPEALS
EASTLAND, TEXAS
JUDGMENT

In the interesi of AC. and A.C., J12, children} * From the 326th District
Court 0f Taylor County,
Trial Court No. 7099~CX.

No. 11«12—00172—CV * January 31, 2013

* Memorandum Opinion by McCall, J.
(Panel consists of: Wright, CL
McCall: l, and Wilison, J.)
This court has inspected the record in this cause and concludes that there is no error in

the judgment below. Therefore, in accordance with this court’s opinion: the judgment of the

trial court is in 311 things affirmed.